Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This Office action is in response to the communication filed on 10/08/2021. Currently claims 1-3, 6-9 and 11-15 are pending in the application, with claims 9, and 11-15 withdrawn from consideration. 

ELECTION / RESTRICTION


Applicant's election of Group I, claims 1-3, and 6-8, with traverse, drawn to a method in the reply filed on 10/08/2021 is acknowledged. The traversal is on the ground that the invention groups are interrelated by a special technical feature.  The argument is not persuasive, as the common technical feature (of the considered claim groups) is not a special technical feature as it does not make contribution over the prior art as explained in the Restriction Requirement, and also as explained in this Office action (on the amended claim set of 10/08/2021) in the rejection section. The applicant’s argument that there is no burden for searching is not well taken as burden is not a factor for restrictions under unity of invention.  In any case, the Examiner maintains that searching both inventions is burdensome. The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, and 8 are rejected under 35 U.S.C.103 as being obvious over Kabalnov et al. (WO 2016/175748 A1), hereafter, referred to as “Kabalnov”.

Regarding claim 1 and 3, Kabalnov teaches a build material composition (equivalent to powder mixture composition, para. [0019], and [0020]) for producing an object by a three-dimensional (3D) printing (abstract) process. Kabalnov teaches a composition of polymer build material comprising at least two polyamides including first polyamide (polyamide 12) and a second polyamide (polyamide 11), by teaching to form a build material composition by: 

But Kabalnov fails to explicitly teach that the first polyamide (polyamide 12) is present in an amount ranging of from about 95% to about 99% of a total weight of the polymer build material, the second polyamide (polyamide 11) is present in an amount ranging of from about 1 % to about 5% of the total weight of the polymer build material. However, it would have been obvious to any ordinary artisan that the quality and property of three-dimensional (3D) object would depend on the weight% composition of the first and second polyamide in the build material.  Therefore, weight % composition of the first and second polyamide in the build material would be considered a result effective variable by any ordinary artisan. Therefore, maintaining the first polyamide (polyamide 12) present in an amount ranging of from about 95% to about 99% of a total weight of the polymer build material, and the second polyamide (polyamide 11) to be present in an amount ranging of from about 1 % to about 5% of the total weight of the polymer build material (as claimed in the instant claim 1), or maintaining the first polyamide (polyamide 12) present in an amount of  95% of the total weight of the polymer build material, and the second polyamide (polyamide 11) to be present in an amount of 5% of the total weight of the polymer build material (as claimed in the instant claim 3), would be a matter of optimization that would be performed under routine experimentation.  Please see in In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). 

In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. In KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421 ("The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘[o]bvious to try.’ ... When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103."). Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. Therefore, the features concerning the quantitative content of polyamides are explained by the choice of the optimal or workable ranges by routine experiments, to improve the quality of 3D printed objects. 

Regarding claim 2, Kabalnov teaches to use a fusing agent in the build material (para. [0016]).

Regarding claim 8, Kabalnov teaches that Polyamide 12 and Polyamide 11 that are used in the build material are semi-crystalline thermoplastic materials (para. [0021]).

Claim 6 are rejected under 35 U.S.C.103 as being obvious over Kabalnov et al. (WO 2016/175748 A1), in view of Paternoster (US Patent Application Publication Number 2014/0329953 A1), hereafter, referred to as “Paternoster”.

Regarding claim 6, Kabalnov teaches a build material composition (equivalent to powder mixture composition, para. [0019], and [0020]) for producing an object by a three-dimensional (3D) printing (abstract) process. But Kabalnov fails to explicitly teach that an elongation at break of the composition being annealed is greater than 20% as determined in accordance with ASTM D638-14.  However, Paternoster teaches a powder mixture composition for producing an object by a three-dimensional (3D) printing (abstract) process, wherein the composition is obtained by dry mixing of at least two polyamides, a first polyamide and a second polyamide for the formation of a polymer build material (paragraphs 0035 - 0037). Paternoster teaches that the elongation a break is the most important mechanical property investigated during the process (para. [0030]). Paternoster also teaches in Table 1 the values of elongation at break that is determined in accordance with ISO-527-2, which is an international standard for determining the tensile properties of reinforced and non-reinforced plastics that In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). 

Claim 7 are rejected under 35 U.S.C.103 as being obvious over Kabalnov et al. (WO 2016/175748 A1), in view of Khanna et al. (US Patent Number 4,749,736), hereafter, referred to as “Khanna”.

Regarding claim 7, Kabalnov teaches a build material composition (equivalent to powder mixture composition, para. [0019], and [0020]) for producing an object by a three-dimensional (3D) printing (abstract) process. But Kabalnov fails to explicitly teach that the average spherulite size of the composition being annealed is ranging of from 15 to about 20 micrometers.  However, Khanna teaches a nucleating system for promoting the crystallization rate of synthetic polyamides on cooling such polymers from the molten state (column 1, lines 5-9). Khanna also teaches that the crystalline units are arranged in polycrystalline aggregates In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). 

Conclusion
                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M AMEEN whose telephone number is (469) 295 9214. The examiner can normally be reached on M-F from 9.00 am to 6.00 pm (Eastern Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M AMEEN/Examiner, Art Unit 1742